Head, Justice.
1. “The court, at the term at which the case is returnable, shall render judgment without the verdict of a jury in all civil cases founded on unconditional contracts in writing where an issuable defense is not filed under oath or affirmation on or before the appearance day as to such case, and where the case is still in default.” Ga. L. 1946, p. 779 (Code, Ann. Supp., § 110-406).
2. The bond made to dissolve the receivership is not specified as a part of the record and is not before this court. In the absence of some proof to the contrary, it must be presumed that such bond conformed to the requirements of the law and was, therefore,- an unconditional contract in writing. There being no issuable defense to the unconditional contract in writing executed by the plaintiffs in error, the court did not err in rendering judgment without the intervention of a jury.

Judgment affirmed.


All the Justices concur. Duckworth, C. J., and Hawkins, J., concur only in the judgment.